37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John David MCCLEAN, Plaintiff Appellant,v.Dr. WHITNEY;  Dr. Balock;  Dr. Smith;  Deborah Adles;  LacyThornburg, Defendants Appellees.
No. 93-6574.
United States Court of Appeals, Fourth Circuit.
Submitted August 24, 1993.Decided October 6, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-93-148-BR)
John David McClean, appellant pro se.
E.D.N.C.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.

PER CURIAM

1
John David McClean appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's orders discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McClean v. Whitney, No. CA-93-148-BR (E.D.N.C. Apr. 23, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED